NO. 07-09-0056-CR

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                FEBRUARY 13, 2009
                          ______________________________

                                RUFUS SITO NANEZ, III,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 69th DISTRICT COURT OF MOORE COUNTY;

                        NO. 4077; HON. RON ENNS, PRESIDING
                         _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Rufus Sito Nanez, III, appellant, attempts to appeal his conviction for two counts of

aggravated sexual assault and burglary of a habitation. The court imposed sentence on

December 10, 2008. His notice of appeal was filed on February 4, 2009. We dismiss for

want of jurisdiction.
        To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. TEX . R. APP. P. 26.2(a). No motion for new trial was filed.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        1
             The appropriate vehicle for seeking an out-of-tim e appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Crim inal Procedure. See T EX . C OD E C R IM .
P R O C . A N N . art. 11.07 (Vernon 2005).

                                                         2